Case 1:20-cv-10701-DPW Document 86 Filed 05/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

)
MICHAEL MCCARTHY, et. al. ) CIVIL ACTION NO.
) 1:20-cv-10701-DPW
Plaintiffs, )
~against- )
CHARLES D. BAKER, et. al., ) SUPPLEMENTAL
) DECLARATION OF LAURIE J.
Defendants. ) WARNER
)
)
)

 

I, Laurie J. Warner, hereby declare and state the following:

l.

I am attempting to purchase a weapon to have in my home for self-defense in a completely legal
and informed process. I am concerned that I may be going outside the law and putting myself
at legal risk if I purchase a weapon from someone other than a licensed firearms dealer.

I want to purchase a new weapon with a warranty and instructions and I want to be able to try
the weapon at a range under the supervision of an instructor before I buy it.

I do not want to purchase a used weapon from a stranger because I would have no idea whether
the weapon was reliable, whether it had been used in a crime or whether it was somehow
defective.

I am concerned that if | purchased a weapon from an unlicensed individual (from MA or
elsewhere) and, in the course of defending myself in my home, a life-threatening intruder is
harmed or killed, I could be at fault by having an unregistered firearm purchased from an
unlicensed individual.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed this, (Oth day of May, 2020.

 

_ J. Warner

=
